Citation Nr: 0322270	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1983 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied service 
connection for a skin disorder.  The veteran entered notice 
of disagreement with this decision in August 1983; the RO 
issued a statement of the case in September 1983; and the 
veteran entered a substantive appeal in October 1983.  The 
Board remanded this claim to the RO in November 2000 for 
additional development, including to identify and obtain 
relevant medical records.  That development was completed and 
the case was returned to the Board. 


REMAND

In April 2003, the Board ordered further development in this 
veteran's case.  The Board requested a VA dermatology 
examination with medical etiology opinions.  The case was 
sent to the Board's Evidence Development Unit to undertake 
the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a) because 
38 C.F.R. 
§ 19.9(a)(2) denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration, and without having to 
obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion, which 
concluded that DAV did not prohibit the Board from developing 
evidence in a case before it, provided that the Board does 
not adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration.  VAOPGCPREC 1-03.  In this case, the 
additional evidence received without the veteran's waiver of 
initial consideration of such evidence by the RO includes 
medical records from the U.S. Social Security Administration, 
VA treatment and summary of hospitalization records, and a 
June 2003 VA examination report.  For this reason, the Board 
is required to remand the case to the RO to ensure the 
veteran's due process rights. 

With regard to the June 2003 VA skin diseases examination 
conducted pursuant to the Board's request, the VA examiner 
did not indicate in writing the basis for his opinions, as he 
had been requested to do.  For this reason, the VA examiner 
who conducted the June 2003 VA skin diseases examination 
should be requested to again review the claims file and offer 
etiology opinions regarding skin disorders that are based on 
a thorough and accurate history of skin disorders, including 
in-service skin disorders or findings, and to allow the 
examiner to provide, in writing, support for his opinions 
based on the evidence of record or medical principles.  If 
the VA examiner who conducted the June 2003 VA examination is 
not available, then the veteran should be afforded a new VA 
dermatology or skin disorders examination.  The opinions by 
any examiner should include an opinion as to whether it is at 
least as likely as not that any currently diagnosed skin 
disorder is etiologically related to herbicide (Agent Orange) 
exposure during service. 

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the VA medical facility for the VA 
examiner who conducted the June 2003 VA 
skin diseases examination to review the 
relevant documents in the claims file and 
provide a basis for the medical opinions 
offered.  The VA examiner who conducted 
the June 2003 VA skin diseases 
examination, if available, should again 
review the relevant portions of the 
claims file, including the specific in-
service medical findings of skin 
disorders as well as post-service 
diagnoses of skin disorders.  Based on 
his previous examination report and 
additional review, the VA examiner should 
render the requested medical opinions 
below as an addendum to his June 2003 VA 
examination report.  

If the examiner who conducted the June 
2003 VA examination is not available, the 
RO should schedule the veteran for a VA 
dermatology or skin disorders examination 
with another VA examiner, and send the 
claims folder to that examiner for 
review.  

Any examiner is requested to review the 
relevant documents in the claims file and 
to indicate in writing that he or she has 
reviewed the relevant documents in the 
claims file in conjunction with the 
examination, in this case to specifically 
include notation of in-service medical 
findings affecting the skin, including 
jock rash (December 1969), heat rash of 
the arms, legs, back, shoulders, and 
chest (September 1970), diagnoses of 
versicolor and tinea cruris (October 
1970), ringworm on the arms, legs, and 
trunk (November 1970), and a diagnosis of 
tinea corporis of the back (December 
1970).  Any evaluations, studies, or 
tests deemed necessary should be 
conducted.  All pertinent clinical 
findings should be reported, and the 
examiner should render current diagnoses 
for any skin disorders. 

After examination and review of the 
record, the examiner should offer the 
following medical etiology opinions:

A.  What is the most likely etiology for 
each currently diagnosed skin disorder?

B.  For each currently diagnosed skin 
disorder, is it at least as likely as not 
that the diagnosed skin disorder is 
etiologically related to the veteran's 
service, including to herbicide exposure 
during service?

All opinions should be supported by 
evidence in the record or medical 
principles, and the basis for all 
opinions should be indicated by the 
examiner in writing. 

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim for service 
connection for a skin disorder (including 
as due to herbicide exposure in service), 
what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a skin disorder, including as due to 
exposure to herbicides in service.  The 
RO should 


consider all evidence added to the record 
since the last supplemental statement of 
the case in May 2002, including medical 
records from the U.S. Social Security 
Administration, VA treatment and summary 
of hospitalization records, a June 2003 
VA examination report, and any addendum 
to that report or additional VA 
compensation examination report.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


